                           Case 3:15-md-02672-CRB Document 7360 Filed 04/27/20 Page 1 of 2


                1   Robert J. Giuffra, Jr. (admitted pro hac vice)
                    giuffrar@sullcrom.com
                2   Sharon L. Nelles (admitted pro hac vice)
                    nelless@sullcrom.com
                3
                    William B. Monahan (admitted pro hac vice)
                4   monahanw@sullcrom.com
                    SULLIVAN & CROMWELL LLP
                5   125 Broad Street
                    New York, New York 10004
                6   Telephone:     (212) 558-4000
                7   Facsimile:     (212) 558-3588

                8   Attorneys for the Volkswagen Defendants

                9

               10

               11

               12
                                                   UNITED STATES DISTRICT COURT
               13
                                                 NORTHERN DISTRICT OF CALIFORNIA
               14

               15                                       SAN FRANCISCO DIVISION

               16   IN RE: VOLKSWAGEN “CLEAN DIESEL”                      )
                    MARKETING, SALES PRACTICES, AND                       )   MDL No. 2672 CRB (JSC)
               17   PRODUCTS LIABILITY LITIGATION                         )
                    ___________________________________                   )
               18
                                                                          )   [PROPOSED] ORDER TO SHOW CAUSE
               19   This Document Relates to:                             )   WHY CASES SHOULD NOT BE DISMISSED
                                                                          )   WITH PREJUDICE
               20   REMAINING INDIVIDUAL CONSUMER                         )
                    ACTIONS                                               )   The Honorable Charles R. Breyer
               21                                                         )
                                                                          )
               22
                                                                          )
               23                                                         )

               24

               25

               26

               27
               28
                                                              [PROPOSED] ORDER TO SHOW CAUSE WHY CASES SHOULD NOT BE DISMISSED WITH PREJUDICE
 SULLIVAN &
CROMWELL LLP
                                                                                                                      MDL NO. 2672 CRB (JSC)
                           Case 3:15-md-02672-CRB Document 7360 Filed 04/27/20 Page 2 of 2


                1                  On April 24, 2020, Volkswagen identified in Appendix B to its Response to Order Re:

                2   Remaining Individual Consumer Actions (ECF No. []) 786 pending cases that involve 1,993 plaintiffs

                3   who have released their claims against Volkswagen, but who have not yet dismissed their cases.

                4                  IT IS HEREBY ORDERED THAT, within 30 days of this Order, plaintiffs in each of those

                5   cases shall either (a) file a notice or stipulation of dismissal with prejudice, or (b) submit to Volkswagen

                6   evidence showing why their case should not be dismissed with prejudice on the basis of a release.

                7

                8   IT IS SO ORDERED.

                9

               10           April 27
                    Dated: _______________ , 2020                 ________________________________________
                                                                  Honorable Charles R. Breyer
               11                                                 UNITED STATES DISTRICT JUDGE
               12

               13

               14

               15

               16

               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27
               28

 SULLIVAN &
CROMWELL LLP
                                                              [PROPOSED] ORDER TO SHOW CAUSE WHY CASES SHOULD NOT BE DISMISSED WITH PREJUDICE
                                                                                                                      MDL NO. 2672 CRB (JSC)
